TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00513-CR


Corey Michael Boling, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR03-150, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Corey Michael Boling perfected an appeal from his conviction for theft.  The clerk's
fee has not been paid and the clerk's record has not been filed.  See Tex. R. App. P. 35.3(a).  The
Court notified appellant's attorney that the appeal would be dismissed if the clerk's record was not
paid for by November 27, 2006.  The Court received no response to this notice and payment has not
been made.  The appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   December 19, 2006
Do Not Publish